Criminal Case Template







COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS



ROBERTO OPORTO,

                            Appellant,

v.

MARTHA OPORTO,

                            Appellee.

§

§

§

§

§

No. 08-04-00174-CV

Appeal from the

383rd District Court

of El Paso County, Texas

(TC#98AG742)




MEMORANDUM OPINION
           Appellant has filed a motion to dismiss this appeal.
  The motion is granted, and
the appeal is dismissed.  See Tex. R. App. P. 42.1(a)(1).
 
                                                                  SUSAN LARSEN, Justice
November 24, 2004

Before Panel No. 1
Larsen, McClure, and Chew, JJ.